Case 3:14-cr-00175-WHA Document 1174 Filed 02/26/20 Page 1of1

 

 

 

 

 

 

 

 

UNITED STATES DISTRICT COURT TRANSCRIPT ORDER COURT USE ONLY
NORTHERN DISTRICT OF CALIFORNIA Please use one form per court reporter. DUE DATE:
CAND 435 CJA counsel please use Form CJA24
{CAND Rev. 06/2018) Please read instructions on next page.
da. CONTACT PERSON FOR THIS ORDER 2a, CONTACT PHONE NUMBER 3. CONTACT EMAIL ADDRESS
E. Lourdes Pina 212-907-0768 Ipina@labaton.com
1b. ATTORNEY NAME (if different) 2b. ATTORNEY PHONE NUMBER 3. ATTORNEY EMAIL ADDRESS
Aram Boghosian ABoghosian@labaton.com
4, MAILING AODRESS (INCLUDE LAW FIRM NAME, IF APPLICABLE) 5. CASE NAME 6. CASE NUMBER
Labaton Sucharow USA i ‘
v. Pacific Gas and Electric Compan 14-cr-00175
140 Broadway, New York, New York 10005 pany

 

 

8. THIS TRANSCRIPT ORDER IS FOR:

7. COURT REPORTER NAME (| FOR FTR, LEAVE BLANK AND CHECK BOX)— © FIR APPEAL CRIMINAL © In forma pauperis (NOTE: Court order for transcripts must be attached)
Belle Ball, CSR, CRR, RDR CNON-APPEAL = CIVIL CJA: Do not use this form: use Form CJA24,

 

 

S. TRANSCRIPT(S) REQUESTED (Specify portion(s) and date(s) of proceeding(s) for which transcript is requested), format(s) & quantity and delivery type:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

a. _ HEARING(S) (OR PORTIONS OF HEARINGS) b. Se te oe et pace oe a c, DELIVERY TYPE (Choose one per line)
DATE JUDGE TYPE PORTION POF Texvasar | PAPER | conpensep | ecraccess | onoiARY | 14-Day | exPepieo | 3.oay | oay | HOURLY | REALTIME
(initiats) (e.g. CMC)| specivpotanien winessorame) | (m=) {emal) (email (web) (30-day) (7-day) (Netday) | (hrs)

02/19/2020 WHA Hearing ® Oo oO oO oO Oo Oo oO oO oO e °
oO oO Oo 0 Oo 0 oO Oo Oo oO oO Oo
oO 0 O oO oO Oo Oo oO oO © oO oO
oO oO oO oO Oo oO Oo oO oO oO o e)
oO Oo Oo oO oO Oo Oo oO oO Oo Oo °
oO oO o Oo Oo o oO oO Oo Oo O Oo

10. ADDITIONAL COMMENTS, INSTRUCTIONS, QUESTIONS, ETC:

ORDER & CERTIFICATION (11. & 12.) By signing below, | certify that | will pay all charges (deposit plus additional). | 12. DATE

Eh SIGNS E. Lourdes Pina 2124/2020

 

 

 

 

is new PDF

 

 

Clear Form ; Save as

 
